                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9        NEW SUMMIT PARTNER CORP.,                           CASE NO. C18-1599-JCC
10                              Plaintiff,                    ORDER
11              v.

12        CORNWALL, LLC, et al.,

13                              Defendants.
14

15           This matter comes before the Court on Plaintiff’s motion for a temporary restraining

16   order and request for a hearing pursuant to Revised Code of Washington § 6.25.070 (Dkt. No.

17   10). Having thoroughly considered the parties’ briefing and the relevant record, the Court hereby

18   GRANTS the motion in part and DENIES the motion in part for the reasons explained herein.

19   I.      BACKGROUND

20           Plaintiff New Summit Partner Corp. is a Canadian corporation whose CEO is Timothy

21   Clark. (Dkt. No. 1 at 2.) Defendant Cornwall, LLC is a holding company whose sole members

22   are Defendants Gerald and Kim Rideout (“Individual Defendants”) (collectively with Cornwall,

23   LLC, “Defendants”). (Id. at 2–4; Dkt. No. 14 at 1.)

24           In 2015, Individual Defendants approached Mr. Clark about loaning them a down

25   payment to purchase an apartment complex (the “Property”) in Bellingham, Washington. (Dkt.

26   No. 1 at 3.) Individual Defendants intended to purchase the Property, renovate it, and then sell it


     ORDER
     C18-1599-JCC
     PAGE - 1
 1   at a profit. (Id.) Plaintiff, through Mr. Clark, agreed to lend Individual Defendants $334,000.00,

 2   to be used toward the down payment of the Property. 1 Plaintiff alleges that the parties agreed to

 3   the following loan provisions:

 4           •       The balance of the loan would be repayable after 10 years;

 5           •       The loan would accrue interest at the greater rate of 4% or 200 basis points

 6           above the ten-year treasury rate, and that the interest would be payable on, among

 7           other events, the date of the sale of the Property;

 8           •       Plaintiff would receive 20% of the net profits/rent from the property;
 9           •       The loan would be secured by a personal promissory note from Mr. Rideout.
10   (Id. at 4.) The parties agree that the above terms were included in an email to Washington
11   Federal and Mr. Rideout in conjunction with the bank making a loan to Defendant Cornwall,
12   LLC to finance its purchase of the Property. (Dkt. No. 14-1 at 2.)
13           In November 2015, Defendants purchased the Property, and the parties began conducting
14   themselves in accordance with the loan. (Id. at 4–5.) However, Mr. Rideout never executed a
15   written promissory note in favor of Plaintiff. (Id. at 5.) Beginning in March 2018, Individual
16   Defendants listed the Property for sale and over the next six months lowered the list price several
17   times. (Id.) Plaintiff became concerned that if Defendants sold the Property without executing
18   the agreed upon promissory note, Plaintiff might not recoup the principal and interest on its loan,

19   or realize its 20% share of any profits from the sale. (Id. at 6.)

20           In November 2018, Plaintiff filed this lawsuit alleging Defendants breached their contract

21   by failing to execute a promissory note in accordance with the loan. (Id.) Plaintiff’s complaint

22   also seeks a prejudgment writ of attachment that would require the proceeds from a prospective

23   sale of the Property to be deposited in the registry of the Court pending resolution of this lawsuit.

24

25           1
              Financing for the bulk of the Property’s purchase price was provided by Washington
     Federal Bank (“Washington Federal”) via a loan to Defendant Cornwall, LLC for $840,000.00
26   that was secured by a promissory note and first position deed of trust. (Dkt. No. 1 at 3.)

     ORDER
     C18-1599-JCC
     PAGE - 2
 1   (Id. at 7–8.) Plaintiff asserts that prejudgment attachment is warranted under Washington law

 2   because Defendants are allegedly trying to convert the Property into money for the purpose of

 3   placing it beyond Plaintiff’s reach and/or the parties’ dispute involves the breach of a contract for

 4   payment of a debt. (Id. at 8) (citing Wash. Rev. Code § 6.25.030(7), (10).)

 5          On December 11, 2018, Defendants filed their answer to the complaint, which denied

 6   Plaintiff’s allegations regarding the parties’ loan agreement. (See Dkt. No. 9.) On December 13,

 7   2018, Plaintiff’s counsel learned from Defense counsel that Defendants had received an offer to

 8   purchase the Property. (Dkt. No. 11 at 2.) On December 14, 2018, Defense counsel provided
 9   Plaintiff’s counsel with the first page of the purchase and sale agreement for the Property. (Id. at
10   27.) The unsigned agreement was dated December 13, 2018 and reflected an offer that was set to
11   expire on December 14, 2018. (Id.) The proposed agreement listed a purchase price of $1.5
12   million, with a closing date of February 11, 2019. (Id.) Defense counsel suggested that Individual
13   Defendants intended to sign the purchase and sale agreement later that day. 2 (Id. at 26.)
14          Plaintiff’s counsel requested that Defendants agree to place the proceeds of any

15   prospective sale of the Property into Defense counsel’s trust account, pending the resolution of

16   this case. (Id. at 30.) Having not reached an informal agreement, on December 18, 2018, Plaintiff

17   filed this motion for temporary restraining order (“TRO”) and to set hearing for the Court to

18   decide whether to issue a writ of prejudgment attachment. (Dkt. No. 10.) In its request for TRO,

19   Plaintiff asks the Court to prohibit Defendants from distributing the proceeds from the pending

20   sale of the Property and to place the proceeds into the registry of the Court until such time as the

21   Court can hold a hearing and rule on Plaintiff’s motion for prejudgment attachment. (Id. at 10.)

22   Defendants oppose entry of a TRO, asserting that there is no evidence that Plaintiff will be

23   harmed in the absence of preliminary injunctive relief. (Dkt. Nos. 12, 13.) Defendants’

24   opposition to the TRO does not address Plaintiff’s request for a prejudgment attachment hearing.

25
            2
               Mr. Rideout subsequently provided a declaration that states Defendants have accepted
26   the offer, and that the sale will close on February 19, 2019. (Dkt. No. 14 at 4.)

     ORDER
     C18-1599-JCC
     PAGE - 3
 1   II.     DISCUSSION

 2           A.      Plaintiff’s Motion for Temporary Restraining Order

 3           In seeking a TRO, the moving party must establish “that [it] is likely to succeed on the

 4   merits, that [it] is likely to suffer irreparable harm in the absence of preliminary relief, that the

 5   balance of equities tips in [its] favor, and that an injunction is in the public interest.” Winter v.

 6   Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); see also Drakes Bay Oyster Co. v. Jewell,

 7   747 F.3d 1073, 1085 (9th Cir. 2014). Issuance of a TRO is “an extraordinary remedy never

 8   awarded as of right.” Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (citing Winter, 55
 9   U.S. at 24).
10           Plaintiff asserts that a TRO is appropriate “in order to maintain the status quo and ensure
11   that net proceeds from the sale of the Subject Property are protected until a hearing on the
12   prejudgment writ can be conducted.” (Dkt. No. 10 at 10.) Plaintiff argues that it is likely to
13   succeed on both its breach of contract claim and on its motion for prejudgment attachment under
14   Washington law. (Id. at 6–8.) Plaintiff further asserts that it will be irreparably harmed if a TRO
15   is not issued because “a future award of money damages will be an inadequate remedy at law
16   due to the ‘impending insolvency’ of Defendants.” (Id. at 9.) Finally, Plaintiff asserts that the
17   balance of equities tip in its favor and that issuance of a TRO would be in the public interest
18   because “[a]ny delay in Defendants’ receipt of the net proceeds [from the sale] would be far

19   outweighed by the injury Plaintiff would suffer if the only meaningful asset owned by Defendant

20   Cornwall was dissipated before resolution of Plaintiff’s debt.” (Id. at 10.)

21           Plaintiff has not met its burden to demonstrate that it is likely to suffer irreparable harm

22   in the absence of a TRO. 3 “Irreparable harm is traditionally defined as harm for which there is no

23   adequate legal remedy, such as an award of damages.” Ariz. Dream Act Coal. v. Brewer, 151

24

25           3
               Because the Court denies the TRO on this ground, it does not analyze whether Plaintiff
     has demonstrated a likelihood of success on the merits, whether the balance of the equities tip in
26   its favor, or whether a TRO would be in the public interest.

     ORDER
     C18-1599-JCC
     PAGE - 4
 1   F.3d 1053, 1068 (9th Cir. 2014) (citing Rent–A–Ctr., Inc. v. Canyon Television & Appliance

 2   Rental, Inc., 944 F.2d 597, 603 (9th Cir. 1991)). The Ninth Circuit has held that district courts

 3   have the “authority to issue a preliminary injunction where the plaintiffs can establish that money

 4   damages will be an inadequate remedy due to impending insolvency of the defendant or that

 5   defendant has engaged in a pattern of secreting or dissipating assets to avoid judgment.” In re

 6   Estate of Ferdinand Marcos, Human Rights Litig., 25 F.3d 1467, 1480 (9th Cir. 1994).

 7          Plaintiff argues that it will suffer irreparable harm because “a future award of money

 8   damages will be an inadequate remedy at law due to the ‘impending insolvency’ of Defendants.”
 9   (Dkt. No. 10 at 9.) Plaintiff supports its position by stating that “the Rideouts have conceded they
10   have no liquid assets, and it appears that the Subject Property is Defendant Cornwall, LLC’s only
11   asset whatsoever.” (Id.) Neither of these contentions is supported by an affidavit, declaration, or
12   other record evidence that might adequately support the grant of a TRO. Plaintiffs have not
13   provided specific evidence regarding the nature or value of Defendants’ assets, and there is no
14   suggestion in the record that Defendants are facing a bankruptcy or other legal proceeding that
15   would render them insolvent. Indeed, sale of the Property would have the opposite effect.
16          Nor has Plaintiff provided any evidence that Defendants “engaged in a pattern of
17   secreting or dissipating assets to avoid judgment.” In re Estate of Ferdinand Marcos, 25 F.3d at
18   1480. In its motion, Plaintiff asserts that Defendants are selling the Property either with an intent

19   to defraud their creditors (including Plaintiff) or for the purpose of placing the proceeds beyond

20   Plaintiff’s reach. (Dkt. No. 10 at 7.) Plaintiff supports its position primarily based on Individual

21   Defendants’ conduct during this litigation—for example, their failure to provide the complete

22   purchase and sale agreement and unwillingness to agree to hold the proceeds of the sale of the

23   Property in a trust account, pending resolution of this case. (Id. at 9.) Defendants’ proposed sale

24   of the Property, at least on the current record before the Court, does not appear to be fraudulent

25   or for the purpose of putting the proceeds beyond Plaintiff’s reach. Nor has Plaintiff provided

26   any facts that suggest Defendants, outside of its allegations regarding the current sale, have


     ORDER
     C18-1599-JCC
     PAGE - 5
 1   engaged in a pattern or practice of dissipating assets to avoid a judgment. If anything, the record

 2   suggests that Individual Defendants have fully complied with the loan’s terms since the Property

 3   was purchased, other than executing a promissory note in favor of Plaintiff. (See Dkt. Nos. 14,

 4   14-1.)

 5            Finally, Plaintiff has not demonstrated that the alleged harm is sufficiently imminent to

 6   warrant a TRO. While Plaintiff states that it needs a temporary injunction during the interim

 7   period before the Court can decide whether to issue a prejudgment writ of attachment, the record

 8   suggests that Defendants will not immediately be receiving proceeds from the sale of the
 9   Property. According to Mr. Rideout’s sworn declaration, the sale of the Property will not close
10   until February 19, 2019. (Dkt. No. 14 at 4.) Plaintiff has proposed a briefing schedule for its
11   prejudgment attachment motion that would allow the Court to make a ruling about the status of
12   the proceeds prior to the proposed closing date of the Property. Further, Mr. Rideout states that
13   Defendants intend to fulfill their obligations under the loan using the proceeds from the sale.
14   (Id.)
15            For those reasons, the Court FINDS that Plaintiff has failed to demonstrate that it is
16   reasonably likely to suffer irreparable harm in the absence of injunctive relief. Plaintiff’s motion
17   for a TRO (Dkt. No. 10) is DENIED.
18            B.     Plaintiff’s Request for Prejudgment Attachment Hearing

19            Plaintiff separately asks that the Court set a briefing schedule and hearing to determine

20   whether it should issue a prejudgment writ of attachment on the proceeds from the sale of the

21   Property. (Id. at 10.) Pursuant to Federal Rule of Civil Procedure 64, every remedy that is

22   available under Washington state law for the seizure of property to secure satisfaction of a

23   potential judgment is available in this Court. Under Washington law:

24            [T]he court shall issue a writ of attachment only after prior notice to defendant . .
              . with an opportunity for a prior hearing at which the plaintiff shall establish the
25
              probable validity of the claim sued on and that there is probable cause to believe
26            that the alleged ground for attachment exists.


     ORDER
     C18-1599-JCC
     PAGE - 6
 1   Wash. Rev. Code § 6.25.070. At an attachment hearing, a defendant is entitled to present oral

 2   testimony and to cross-examine witnesses in support of any affirmative defenses. See Rogoski v.

 3   Hammond, 513 P.2d 285, 290–91 (Wash. Ct. App. 1973) (“The debtor, as pointed out, has a right

 4   to produce evidence and arguments thereon, including the right to confront and cross-examine

 5   witnesses when those are used. If, therefore, a debtor demands the right to offer evidence rather

 6   than to be confined to affidavits, he must be afforded that opportunity.”).

 7          Plaintiff’s motion to set a prejudgment attachment hearing and briefing schedule is

 8   GRANTED. Plaintiff shall file its motion for a prejudgment writ of attachment on January 10,
 9   2019. Defendants shall file their response by January 28, 2019. Plaintiff may file a reply brief no
10   later than 12:00 p.m. on January 31, 2019. The Court shall hold a hearing on Plaintiff’s motion
11   for prejudgment writ of attachment on Friday, February 1 at 9:30 a.m., in Courtroom 16206.
12          The parties’ briefing shall conform to the length requirements of Local Civil Rule 7(e)(3).
13   The parties’ briefing shall list the names of any and all witnesses they intend to call during the
14   prejudgment attachment hearing.
15   III.   CONCLUSION
16          For the above reasons, Plaintiff’s motion for a temporary restraining order and request for
17   a hearing pursuant to Revised Code of Washington § 6.25.070 (Dkt. No. 10) is GRANTED in
18   part and DENIED in part. The motion for TRO is DENIED, and the request for hearing is

19   GRANTED in accordance with the Court’s order.

20          DATED this 20th day of December 2018.




                                                           A
21

22

23
                                                           John C. Coughenour
24                                                         UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     C18-1599-JCC
     PAGE - 7
